Citation Nr: 1503221	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder and arm disability.

4.  Entitlement to service connection for a right shoulder and arm disability.

5.  Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The claims for service connection for right shoulder and arm condition and for left shoulder and arm condition were denied in the June 2009 rating decision on the grounds that no new and material evidence had been submitted.  However, these claims have been recharacterized to reflect consideration of the merits of the claims, as opposed to consideration of reopening of previously denied claims.  Service connection for a right shoulder and arm condition and for a left shoulder and arm condition was denied in an unappealed October 2002 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service department records, which were available at the time of the prior decision and could have been obtained, were received in May 2010.  By regulation, these service department records are considered new and material, and the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).    

This matter was previously before the Board in July 2014 and was remanded for further development, to include the conducting of a VA examination.  It has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2014 remand ordered that a VA examination be conducted with respect to the claims on appeal.  The Veteran underwent a VA examination in September 2014.  The examiner found that it was less likely than not that the Veteran's current osteoarthritis of the right knee, residuals status post left total knee replacement, osteoarthritis bilateral shoulders, degenerative arthritis cervical spine, and residuals status post C6-7 spinal fusion were incurred in or caused by the Veteran's military service, including the August 1969 incident where the Veteran claimed he was pinned between a truck and a wall, and suffered injuries to his knees, shoulders, and neck.  The examiner's rationale was that the Veteran's assertion of the nature of his injuries were "not fully supported by the service treatment records," which showed a diagnosis of contusions and abrasions of the chest, and did not show any injuries to the knees, cervical spine, or shoulders.  The examiner also indicated that the Veteran's separation examination did not show any knee, shoulder, or neck problems, and that there were no symptoms, treatment, or diagnosis of any of those conditions within 12 months after service.

The Board finds that the September 2014 VA examination does not provide an adequate basis on which to decide the claims on appeal.  The VA examiner discounted the Veteran's statements solely on the basis of a lack of confirmation in the service treatment records, and provided no further rationale for his negative opinion.  Furthermore, the examiner did not discuss any other relevant evidence contained in the claims file, including the Veteran's personnel records, which include a September 1969 incident report that documents the August 1969 incident and stated that the Veteran was treated for a fractured right arm and possible rib fractures.  Also included in the claims file is a February 2010 private psychiatric evaluation report, which documents the August 1969 incident, and indicates that the Veteran began "having severe headaches as well as severe pain in his hips and knees,"  and February 2012 lay statements from the Veteran's sisters, who both indicated that they spoke to the Veteran following the August 1969 incident, and were told that he hurt his knees, shoulder, and head.  The Veteran's sisters also stated that they observed the Veteran having continued problems with his shoulders, knees, and head following service.  In light of the above, a new examination with an opinion and complete rationale is warranted in this case.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination with a physician with the appropriate expertise in order to determine the nature and etiology of his right and left knee disabilities, right and left shoulder and arm disabilities, and neck disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the lay and medical evidence and clinical findings, the examiner should provide an opinion on:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right and left knee disabilities were caused or aggravated by the Veteran's military service, to include the August 1969 in-service incident in which the Veteran was deliberately pinned between a truck and a wall. 

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right and left shoulder and arm disabilities were caused or aggravated by the Veteran's military service, to include the August 1969 in-service incident in which the Veteran was deliberately pinned between a truck and a wall. 

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck disability was caused or aggravated by the Veteran's military service, to include the August 1969 in-service incident in which the Veteran was deliberately pinned between a truck and a wall. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  If the examiner is unable to provide the opinion requested, then he or she must state so and why.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his attorney with an SSOC and afford him an opportunity to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




